Appeal from an order of the Supreme Court, Onondaga County (James E Murphy, J.), dated August 20, 2007. The order, insofar as appealed from, denied that part of the cross motion of plaintiff for leave to amend the complaint to add party defendants.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on March 13. 2008.
*1534It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Fahey, Green and Gorski, JJ.